DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
It is noted that the claims have been amended. However, such amendments are not sufficient to alleviate all 112 issues. See rejections herein.
Prior rejections not repeated herein have been withdrawn. 
It is noted that applicant has amended the claims to include the phrases “or displaced” and “or displacement”. It is noted that such phrases imply that the first liquid can be acted upon by some other means other that aspiration. However, there examiner fails to locate in the specification any description of any means, acts, forces, etc. other than aspiration being employed to provide for the first liquid being located in the at least one elongated body. If applicant disagrees, it is hereby requested that applicant provides for the specific text that teaches something other than aspiration. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metering device of claim 16 comprising the metering head, first holding apparatus, electromotive drive, electronic control apparatus, positioning tool, second holding apparatus and the structural connectivity of such must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
It is noted that the term “or” employed throughout the claims provides for alternatives not requirements. 
As to claim 14, it is noted that any “segment” that can be considered as being a part of sphere can be considered as “a spherical segment”. It is presumed that applicant is attempting to refer to a shape of the drop or part of the drop. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims are replete with awkward, ambiguous, vague, and confusing language. 
As to claim 3, it is unclear what is required of a predispensing volume to correspond to the at least one metering volume. Any volumes can be subjectively considered as corresponding to each other. It is unclear if applicant is attempting to claim that the respective volumes are the same numerical amounts or something else.  Clarification is requested. 
 As to claim 4, it is unclear what is considered “reverse stroke volume”. The claim does not define such. One can name any volumetric amount as one desires. The is no requirement for anything to be move in any forward nor reverse directions to define any “stroke” nor “reverse stroke volume” of anything.  Clarification is required. 
Claim 5 recites the limitation "prior to aspiration or displacement of the first liquid and prior to the lower end of the at least one elongate body being immersed in the first liquid.”. There is insufficient antecedent basis for this limitation in the claim. There is no aspiration or displacement step previously recited in claims 1 and 5 nor is there any prior step that requires the lower end of the at least one elongated body to be immersed in the first liquid.  If applicant intends for the method to comprise such steps, then the claims should be amended to clearly provide for such.  It is further unclear what amount of air is required to define “a lower stroke volume of air”. The claim does not define such. As noted above relative to claim 4 nothing is required to be moved; no “stroke” of anything is defined in the claims. Furthermore, it is noted that it is not recited how and what is employed to preform “blowing out” any air as recited in the claim. 
The term “proximate to” in claims 6 and 16is a relative term which renders the claim indefinite. The term “proximate to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term proximate to does not provide for any definitive relative location nor defined relative numerical value of distance between structures. A relative location and distance value between structures that may be . 
Claim 6 recites the limitation "the source vessel" and “after taking up…”.  There is insufficient antecedent basis for this limitation in the claim. No source vessel has been previously recited as being involved in any step. Furthermore, no taking up the first liquid is previously mentioned. Furthermore, no relative positioning of any elongate body and target and source vessels has been previously recited. Therefore, the “when” clause is not further limiting. 
Claim 7 recites the limitation "after the at least one elongate hollow body has been removed from a source vessel”.  However, it is note that there no prior step recited in the claims that requires the at least one elongate body to be connected to nor located within a source vessel.  It is unclear when relative to the prior recited steps any relative relationship of the at least one elongate hollow body to a source vessel  (connected to located in) is required to occur such that it can be removed from a source vessel. It is presumed that applicant intends for such to occur during the introducing step. If so, then the claims should clearly provide for such. See also claims 10-11. 
As to claim 8, it is unclear, what is required of a second liquid for in a second vessel for such liquid to be considered “additional”. Any liquid can be considered “additional” relative to something else (relative to any other liquid, gas, material or any structure). Here, there is no basis provided for to indicate what is considered additional second liquid. There is no requirement for the second target vessel to include any initial amount of second liquid and some additional amount of second liquid be added to such. 
As to claim 9,  it is unclear which/what target vessel is being referenced by the phrase “the target vessel”. It appears as if the method is intended to require the use of a “first” target vessel  and a “second” target vessel. Therefore, it is suggested that the claims be amended to recite such and refer to such respective first and second target vessels. 
Furthermore, there is no prior basis for the “when” clause because no relative positioning of any hollow body and any target vessels has been provided for in the claims. There is no prior requirement for the at least one elongate body to be closer to the second target vessel than the [first] target vessel. Just because the at least one elongate hollow body is moved “toward” the second vessel does not mean it is ever positioned at a location that is closer to the second target vessel than the first target vessel.
Claims 10-11 recited “after the at least one elongate hollow body is withdrawn from the first liquid”. However, there is no prior step that requires that the at least one elongate hollow body to be located in the first liquid. Therefore, it is unclear how and when such withdrawal occurs relative to the prior recited steps. It is presumed that applicant intends for the at least one hollow body to be immersed in the first liquid in a source vessel during the introducing step. If so, then the claims should clearly provide for such. 
As to claim 15-16, It is unclear what is structurally meant by the phrases “in air flow communication” and “ in communication with” because the phrases do not provide for any definitive structural connections between structures. It is noted that air can be communicated (flow…move, be transported, etc.) between structures without structures being actually structurally connected. Furthermore, structures can “communicate with” each other without 
As to claim 16, it is unclear how the contact metering of liquids (method) can comprise a metering device. It appears as if the claim should read as “The method of claim 1, wherein a metering device is used to perform the method, said metering device comprising…” (or something similar). Furthermore, it is presumed that the phrase “engaged to” means connected to. It is unclear if the at least one elongate hollow body is intended to be an element of the metering device. As presently drafted, it is not listed as an element of the metering device. Furthermore, it is unclear what is structurally meant by the phrase “in communication with” as noted above. Therefore, it is unclear what is the relative structural nexus/connectivity of each of the recited structural elements to each other. Furthermore, it is unclear what is required for the displacement apparatus to be in fluid communicating with the first liquid because the first liquid has been previously recited as being introduced into the at least one elongate hollow body and dispensed in the second liquid. So, it is unclear how and when relative to the prior claimed steps is the first liquid in communication with the displacement apparatus. Furthermore, it is noted that “a location” and “a position” is not structurally defined in the claim. Furthermore, it is unclear what structures disclosed in the specification and illustrated in the drawings are equated to each of the positively claimed structural elements. There is no clear indication as to how the claimed device is employed in each of the prior recited steps of the method. 
As to claim 17, it is unclear how the claim further structurally limits the method and device of claim 16 because the claim does not provide for any additional step of the method, . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 7, 10-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Du et al. US 2017/0253915 (‘915) and/or 2017/0253914 (‘914).
Both references disclose a method in which a first liquid is introduced into an elongate body 1 (micro-pipe) and a lower end of the of micropipe is immersed in a second liquid in a second container and subsequently droplets of the first liquid are dispensed from the lower in into the second liquid.
For example, as shown in Fig. 6 of ‘915 a droplet is produced at the lower end of the elongate body. It is noted that initial droplet of first liquid 5 in contact with the second liquid 6 (contacting volume) along with further residual volume of the liquid (as indicated by the progressive increase in size/volume of the droplet) is dispensed in the second liquid 6. Furthermore, there is also nothing precluding subsequent dispensed droplets from being considered as residual volumes. (See also Examples 1-3).  See also the figures of ‘914 and descriptions of such. For example, in Figure 13 the pipe 1 while immersed in the second liquid and droplets of the first liquid are dispensed in the second liquid. Droplets 10-1 (contacting volume) and 10-2 (residual volume) for volume 10-3. (paragraph 0155).  See also Figure 19 and the description of such. 
As to claims 2, 4, and 6-7 ‘914 discloses FIG. 18 is a schematic structural view of one embodiment of a method for aspirating the first liquid into a micro-pipe. The first liquid can be driven from the inlet end by the fluid driving device into the micro-pipe or can be aspirated (e.g., sucked, pulling, by suction) from the outlet end into the micro-pipe. (paragraph 0080). See also “Micro-Quantity Liquid Aspirating and Dispensing Apparatus” beginning at paragraph 0174, claims 11 and 18 of ‘914.  It is inherent that once the first liquid is aspirated from a source 
	As to claims 4, as illustrated in both references the first liquid is displaced in the hollow body 1. (See Figure 2 of ‘914 and Figure 1 of ‘915). 
	As to claims 10-11, in 915 Figures 6 and 24 illustrates a droplet being formed at a location over the second container (target vessel). 
	As to claim 13, ‘914 discloses  a volume of the micro-quantity of the first liquid is in a range from about 10 femtoliters to about 10 microliters. (claim 2). The ‘915 document teaches the first liquid in the micro-pipe out from the outlet end of the micro-pipe at a flow rate in a range from about 2 pL/s to about 50 L/s. (Claim 3).
	As to claim 14, it can be seen in the figures of each of ‘914 and ‘915 that the droplets are spherical and include spherical segments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2017/0253915 (‘915) and/or 2017/0253914 (‘914) as applied above as applied above, and further in view of Cathcart et al, US 5,443,791.
  	The Du references do not disclose performing mulitiple cycles of introducing and dispensing the first liquid, dispensing to more than one target vessel, and immersing the hollow body in the second liquid.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).

	Cathcart discloses a method of using a system using a pipette needle 33 of the system for aspirating liquids from containers (source vessels) at the various stations and dispensing liquids at the same or other stations (target vessels). The pipette system includes two motor-driven syringe pumps 32 and 34 in the preferred embodiment. (column 8, lines 14-18; Figures 1, 9-10). 
	For liquids with low viscosity, such as water, it is frequently desirable to aspirate an air gap at the pipette tip after aspirating a volume of liquid, so movement of the pipette by the robot does not cause liquid to be dislodged from the pipette. (column 21, lines 28-32). 
If liquid is to be dispensed into a container, and the container already contains liquid, the pipette tip can be submerged in the liquid in the container, much in the manner that liquid is typically aspirated, then additional liquid may be dispensed in an analog fashion. (column 2, lines 16-20; figures 8-10).
It would have been obvious to and within the common sense, predictability, knowledge, and skill of one of ordinary skill in the art to recognize that the method as taught Du et al. may be modified to include the elongate hollow body being immersed in a liquid, and the steps be repeated as desired to dispense the desired amount of liquid in multiple target vessels as desired as taught by Cathcart. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2017/0253915 (‘915) and/or 2017/0253914 (‘914) as applied above as applied above, and further in view of Hutter et al., US 2014/0106467.

Hutter discloses a method including aspirating air and a liquid and subsequently dispensing both the air and liquid form the nozzle 50 to clean the nozzle. (Abstract; paragraphs 0055, 58-59, 61). 
It would have been obvious to and within the common sense, predictability, knowledge, and skill of one of ordinary skill in the art to recognize that the method as taught Du et al. may be modified to include aspirating a plug of air and subsequently dispensing such plug of air and any remaining liquid to ensure that the elongate body is cleaned, washed free of any liquid as taught by Hutter to avoid any cross contamination. 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2017/0253915 (‘915) and/or 2017/0253914 (‘914) as applied above, and further in view of Barry et al., US 5,143,849.
Both of the Du references discloses a metering device. For example, ‘914 discloses a metering device including a metering head (Figures 2 and 17) comprising a first holding apparatus (holding liquid 5) engaged to the hollow body 1; an unlabeled displacement apparatus (piston plunger that can be manually or electronically controlled);  an electronic control apparatus (control and feedback unit 110, Figure 14);  a positional tool having a second holding apparatus engaged to the metering head (ref 6 in figure 2 and moving unit 030 and components thereof shown Figure 17; paragraphs 0180-181). The device can be automated as illustrated in Figure 14, includes a single channel or multiple channels as illustrated in Figure 3, and can be used in a laboratory. 

Barry discloses an automated device for dispensing and aspirating fluids. (Abstract). The device includes a metering head including a holding apparatus 62 connected to a hollow body 30, a displacement apparatus 60, and a drive means (electromotive drive) connected to the displacement apparatus for moving the displacement apparatus 60 dispensing and aspirating fluids.  
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798